Citation Nr: 1450523	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic prostatitis.

2.  Entitlement to service connection for chronic prostatitis, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for acute epididymitis, to include as secondary to Agent Orange exposure.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for status-post cranial cerebral traumatic contusion syndrome, organic affective syndrome, substance-induced mood disorder, and cognitive disorder (psychiatric disability other than PTSD).
7.  Entitlement to service connection for cervical paravertebral myositis, arthritis (cervical myositis).

8.  Entitlement to service connection for lumbar paravertebral myositis, arthritis (lumbar myositis).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963 and from October 1968 to October 1970, including service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The May 2012 Statement of the Case addressed the claim for entitlement to service connection for chronic prostatitis on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for chronic prostatitis, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for a psychiatric disability other than PTSD, entitlement to service connection for cervical myositis, entitlement to service connection for lumbar myositis, and entitlement to TDIU, as well as the reopened issue of entitlement to service connection for chronic prostatitis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for chronic prostatitis was denied by rating decision in February 2007; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the February 2007 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic prostatitis.

3.  The Veteran does not have diabetes that began in service or within a year of discharge or is the result of a disease or injury in service, to include exposure to Agent Orange.

4.  The Veteran does not have acute epididymitis that began in service or is the result of a disease or injury in service, to include exposure to Agent Orange.
5.  The Veteran is considered to have had combat with the enemy while serving on active duty.

6.  Competent evidence of record contains a diagnosis of PTSD based on a corroborated in-service stressor.


CONCLUSIONS OF LAW

1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since February 2007 to reopen the claim of entitlement to service connection for chronic prostatitis is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Diabetes was not incurred in active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for acute epididymitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Letters were sent to the Veteran in September 2009 and July 2010, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letters.  In compliance with the duty to notify, the Veteran was informed in the September 2009 and July 2010 letters on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the new and material evidence issue on appeal, as the Board is granting the Veteran's request to reopen the previously denied claim for service connection for chronic prostatitis, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's genitourinary system was examined by VA in September 1999.  A VA diabetes examination was conducted in September 2009 and a VA psychiatric evaluation was conducted in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as the diabetes opinion is based on examination of the Veteran and the psychiatric evaluation is based on examination of the Veteran and on a reading of the service and post-service medical records.  

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for chronic prostatitis, which he contends was incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for chronic prostatitis a back disability was denied by rating decision in February 2007 because the evidence did not show chronic prostatitis due to service.  There is evidence on file indicating that the Veteran was notified of the denial.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  
The evidence on file at the time of the February 2007 rating decision consisted of the Veteran's service treatment records and VA examination and treatment reports dated from September 1999 to January 2007.  

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of prostatitis, including on separation medical examination in October 1970.    

It was reported on VA evaluation in September 1999 that the Veteran's history included prostatitis.

Evidence received since February 2007 consists of VA and private examination and treatment reports dated from September 2006 to August 2010 and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after February 2007 includes an August 2009 private medical statement with the notation of chronic prostatitis with urinary incontinence, possibly due to Agent Orange.   

The Board has reviewed the evidence received into the record since the February 2007 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for chronic prostatitis.  

The August 2009 private report noted above is new because it has not previously been received by VA, and it is material because it relates to the element of whether the Veteran currently has chronic prostatitis that is related to service.  As such, these records raise a reasonable possibility of substantiating the claim for service connection for chronic prostatitis, as this evidence bears upon one element of a claim for service connection.



Service Connection Claims

The Veteran seeks service connection for diabetes, for acute epididymitis, and for PTSD, which he contends are all due to service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Veteran's Department of Defense Form 214 indicates that he had service in the Republic of Vietnam; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases, including diabetes.  38 C.F.R. §§ 3.307, 3.309 (2014); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although epididymitis are not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
Diabetes

The Veteran's service treatment records do not reveal any complaints or findings indicative of diabetes, including on his October 1970 separation medical examination report.  Urinalysis in October 1970 was negative for glucose.
On general medical examination in September 1999, there were no complaints or findings indicative of diabetes.

According to an August 2009 statement from N. A. Ortiz, M.D., because the Veteran has had elevated blood sugar levels and a skin condition that caused him a very itchy rash, diabetes as a skin condition related to exposure to Agent Orange should be considered.

The Veteran was provided a VA diabetes evaluation in September 2009.  It was noted that medical records were reviewed.  The Veteran said that he had been found to have elevated blood sugar levels in the past and has been advised to follow a diabetic diet.  It was noted that the Veteran had had two elevated fasting glucose levels in 2007, that his primary physician had provided a two hour post-prandial glucose test with normal results and a diagnosis of hyperglycemia - incidental, and that all subsequent glucose values have been normal.  The diagnoses were hypertension, cerebral small vessel disease with vascular dementia, refractive error, old cerebrovascular accident 1998, and erectile dysfunction.  It was concluded by the examiner that the Veteran did not have diabetes because the circumstances associated with the elevated glucose levels in 2007, such as whether the Veteran was actually in a fasting state for the tests, are not documented and because all subsequent tests have been normal.  

Based on the above evidence, service connection for diabetes, to include as secondary to due to exposure to Agent Orange, is denied.  There is no diagnosis of diabetes in service or after service discharge.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely diabetes, there can be no valid claim.  There is also no competent evidence of diabetes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although the Veteran is competent to report his subjective symptoms, the Board finds that the Veteran is not competent to opine as to whether he has a disability such as diabetes due to service, to include exposure to Agent Orange, as this is a complex medical matter of which the Veteran has not been shown to have any medical training.  

Consequently, because all of the requirements for service connection are not shown, the Veteran does not have diabetes as a result of service, to include service exposure to Agent Orange.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Acute Epididymitis

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of epididymitis, to include on separation examination in October 1970.  

It was noted on VA general medical evaluation in September 1999 that the Veteran's medical history included prostatitis.  Examination revealed normal external genitalia for his age and sex, with no evidence of urinary tract pathology.

VA treatment records on file do not contain a diagnosis of epididymitis.

As noted above, in the absence of a current disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is also no competent evidence of epididymitis at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although the Veteran is competent to report his subjective symptoms, there are no complaints indicative of epididymitis during the appeal period.  Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for epididymitis, to include as secondary to Agent Orange exposure, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

PTSD

The veteran's personnel records reveal that he served in Vietnam from November 1969 to October 1970 and was awarded the Vietnam Service Medal and the Vietnam Commendation Medal.  He had basic combat training in October 1968.  His principal duty while in Vietnam was listed as door gunner with the 158th Aviation Battalion, 101st Airborne Division.  He was listed as having been in an unnamed campaign.  
Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  

The phrase would not apply to Veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99.  In fact, the Federal Circuit has held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).

Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held that a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).  

The Veteran's service treatment records do not contain any complaints of clinical findings of PTSD, including on separation examination in October 1970.  

When provided a general medical evaluation in September 1999, it was noted that the Veteran had been treated for a depressive disorder.  The diagnoses included status post cranial cerebral traumatic contusion syndrome and organic affective syndrome.

It was reported on VA psychiatric evaluation in August 2002 that the Veteran's symptoms were related to head trauma and a work accident.  The diagnoses were alcohol abuse , rule out dependence; substance induced mood disorder; and cognitive disorder, NOS.

VA treatment records for October 2005 contain a diagnosis of rule out vascular dementia with depressed mood.  

According to the August 2009 statement from Dr. Ortiz, the Veteran's psychiatric symptomatology was sufficient to warrant a diagnosis of PTSD.  Dr. Ortiz noted that the veteran had changes in his sleep patterns, continuous flashbacks of combat, nightmares, and hallucinations.  He did not tolerate loud noises or stress.  He had trouble with concentration and his attention span.  He was very irritable, anxious, and aggressive.  He re-experienced continuously traumatic combat situations through repetitive intrusive images, dreams, hallucinations, and flashbacks.  He liked to be alone and will leave the house and disappear for hours; he heard voices and responded to them.  He was very scared of things and related every place to an area of Vietnam.  He had periods of fury and killed animals because "that's what he's trained to do."  He has had multiple suicide attempts.  He tried to avoid recollection of Vietnam and avoided the circumstances that evoked recall.  He presented evidence of autonomic hyper arousal (e.g., difficulty sleeping, exaggerated startle response).  There was clear impairment in functional status and quality of life due to trauma exposure.  According to Dr. Ortiz, the Veteran was a cook in a squad of rescue helicopters, the dining room at which he worked was subjected to multiple attacks, and he witnessed the death of fellow soldiers.

Also on file is an October 2009 Formal Finding involving a lack of information required to corroborate stressors associated with a claim for service connection for PTSD, based on the Veteran's September 2009 response to a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, which refers to a statement of general information in which the veteran noted being subjected to enemy fire in which other people died while in his barracks in Vietnam between November 1969 and October 1970 but does not any specific information on his service stressors, such as specific dates or names of people injured or killed.

The diagnoses on VA treatment records for April 2010 were depression, NOS; rule out PTSD; and rule out vascular dementia with depressed mood.  

In response to a VA request for records, it was reported by the Social Security Administration in October 2013 that there were no available medical records.

A VA psychiatric evaluation was conducted in September 2010.  After review of the claims file and examination of the Veteran, the examiner diagnosed dementia, NOS.  The examiner concluded that the Veteran met the DSM-IV stressor criterion and the re-experiencing criterion for a diagnosis of PTSD but did not meet all of the criteria for a diagnosis of PTSD, as he did not meet the criteria involving persistent avoidance of stimulus and persistent hyperarousal.

While specific stressor verification could not be made in this case, requiring corroboration of every detail of a veteran's claimed stressors defines "corroboration" far too narrowly.  See Suozzi v. Brown, 10 Vet. App. 307, 311  (1997).  The fact that the veteran was in Vietnam for almost a year, that he had combat training prior to being sent to Vietnam, and that his duties included door gunner suggests the distinct possibility that at least some of his claimed stressors did occur as reported.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In fact, it was concluded by both Dr. Ortiz and the VA psychiatrist who evaluated the Veteran in September 2010 that the Veteran met the stressor criterion for a diagnosis of PTSD.  While the VA examiner ultimately concluded that not all of the criteria for a diagnosis of PTSD were met, Dr. Ortiz discussed the Veteran's symptomatology and determined that the Veteran did meet all of the criteria for a diagnosis of PTSD.  Consequently, because the Board finds the evidence at least in equipoise as to whether the Veteran meets the criteria for a diagnosis of PTSD, service connection for PTSD is warranted.  The Board would note that it is not granting service connection in this case under the provisions of 38 C.F.R. § 3.304(f)(3), which requires a favorable opinion by a VA psychiatrist or psychologist, or a psychiatrist or psychologist contracted by VA.  Instead, the Board finds that the stressors are verified by applying  Suozzi and Pentecost.  Therefore, applying the benefit of the doubt to the Veteran's claim, entitlement to service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for chronic prostatitis is reopened; and to that extent only, the appeal is granted.

Entitlement to service connection for DM, to include as secondary to Agent Orange, is denied.

Entitlement to service connection for acute epididymitis, to include as secondary to Agent Orange, is denied.

Entitlement to service connection for PTSD is granted.


REMAND

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic prostatitis.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  Although there is an August 2009 private medical report in which it is reported that the Veteran has chronic prostatitis, possibly related to exposure to Agent Orange, this report does not specifically relate the Veteran's current prostatitis to service based on a review of the evidence and a supporting rationale.

A rating decision dated in November 2013 denied TDIU and denied entitlement to service connection for a psychiatric disability other than PTSD, for cervical myositis, and for lumbar myositis.  The Veteran filed a timely notice of disagreement in August 2014 to the issues denied in November 2013.  However, no statement of the case has been promulgated on these issues.  Consequently, the Board is obligated to remand these issues to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must issue a statement of the case and notification of the Veteran's appellate rights on the issues of entitlement to TDIU and entitlement to service connection for a psychiatric disability other than PTSD, for cervical myositis, and for lumbar myositis.  38 C.F.R. § 19.26 (2014).  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to any of these issues, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

2.  The AMC/RO will provide the Veteran with an evaluation by an appropriate medical professional to determine the etiology of the Veteran's chronic prostatitis.  The claims file, including a copy of this remand, must be made available to the reviewer/examiner in conjunction with the examination.  The examiner will provide an opinion, with a clear rationale based on the evidence of record, on whether the Veteran's current chronic prostatitis is at least as likely as not (50 percent probability or more) began in service, was caused by service, or is otherwise related to service, to include exposure to Agent Orange.

The above opinion should include a discussion of the medical evidence of record and citation to any supporting evidence.  The examiner should address the August 2009 private notation that the Veteran's chronic prostatitis may be related to exposure to Agent Orange in service.  

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale must be provided for any opinion offered.

3.  Inform the Veteran that he must report for any schedule examination and that consequences for failure to report for a VA examination without good cause may result in the denial of his claim in accordance with 38 C.F.R. § 3.158, 3.655 (2014).

4.  After the above, the AMC/RO will re-adjudicate the Veteran's claim for service connection for chronic prostatitis, to include as related to exposure to Agent Orange, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


